             Case 2:20-mc-00234-RJC Document 1 Filed 02/17/20 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF PENNSYLVANIA
                                  PITTSBURGH DIVISION

    PAM MILLER, Individually and on and Behalf                Misc. Docket No.
    of Others Similarly Situated

    v.                                                        Pending in the United States District Court
                                                              for the Western District of North Carolina
    THE STEAM GENERATING TEAM, LLC                            No. 3:19-cv-429


            PLAINTIFF PAM MILLER’S MOTION TO COMPEL COMPLIANCE
            WITH THIRD PARTY SUBPOENA – SYSTEM ONE HOLDINGS, LLC

A.        SUMMARY.

          Plaintiff Pam Miller (“Miller”) moves to compel documents stemming from a subpoena served

January 22, 2020 on System One Holdings, LLC (“System One”). The subpoena relates to discovery

in an alleged Fair Labor Standards Act collective action currently pending in the Western District of

North Carolina, Charlotte Division. See Miller v. The Steam Generating Team, LLC, No. 3:19-cv-429

(W.D.N.C. Sept. 3, 2019) (“the underlying matter”). In that case, the Court has Ordered the parties to

resolve any discovery disputes in good faith in advance of its March 2020 mediation deadline.1 See id.

at ECF 19. However, The Steam Generating Team, LLC (“SGT”) claims that System One is in sole

possession of the payroll data and timesheets necessary for the parties to mediate in good faith. Thus,

SGT did not oppose Miller’s subpoena. Miller’s subpoena to System One is narrowly tailored to

documents and information necessary for the parties to mediate this FLSA collective action in good

faith, including documents related to putative class members’ claims, including their identities,

compensation, hours worked, and underlying contractual agreements between System One and SGT.

See Exhibit 1, Subpoena to System One Holdings, LLC.




1   The Parties’ mediation is scheduled for March 27, 2020.

                                                        1
             Case 2:20-mc-00234-RJC Document 1 Filed 02/17/20 Page 2 of 9



        System One failed to sufficiently respond to any of Miller’s requests. See Exhibit 2, Responses

and Objections of System One Holdings, LLC to Plaintiff’s Subpoena. Indeed, System One outright

refused to produce any information related to the putative class members—the core information

Miller and SGT need for their upcoming mediation. Therefore, Miller respectfully requests the Court

compel production of the documents responsive to the below requests:

                                           Requests at Issue

 Request No. 1      The names, dates of employment, and contact information for workers that
                    System One staffed to SGT from September 3, 2016 to the Present.
 Request No. 2      An excel spreadsheet evidencing the compensation that System One paid the
                    workers identified in its response to Request No. 1.
 Request No. 3      An excel spreadsheet evidencing the dates and hours worked by the workers
                    identified in System One’s response to Request No. 1.
 Request No. 4      An excel spreadsheet evidencing the locations worked by the workers identified in
                    System One’s response to Request No. 1.
 Request No. 5      Invoices related to work performed by the workers identified in System One’s
                    response to Request No. 1.
 Request No. 6      Master service agreements, work orders, and other documents evidencing the
                    relationship between System One and SGT.
 Request No. 7      The personnel files for workers identified in System One’s response to Request
                    No. 1.

B.      ARGUMENT AND AUTHORITY.

        1.      A Motion to Compel is Appropriate When a Non-Party Fails to Cooperate with
                a Subpoena.

        When a non-party fails to respond or cooperate with a subpoena, a motion to compel and

contempt hearing are the available remedies. FED. R. CIV. P. 45(d)(2)(B)(i). Indeed, “[a]t any time, on

notice to the commanded person, the serving party may move the court for the district where

compliance is required for an order compelling production or inspection.” Id.

        The Third Circuit recognizes that the “the federal rules allow broad and liberal discovery.”

Pacitti v. Macy's, 193 F.3d 766, 777–78 (3d Cir. 1999); see also In re Madden, 151 F.3d 125, 128 (3d Cir.

1998) (“Pretrial discovery is … ‘accorded a broad and liberal treatment.’”) (citing Hickman v. Taylor,


                                                   2
             Case 2:20-mc-00234-RJC Document 1 Filed 02/17/20 Page 3 of 9



329 U.S. 495, 507, 67 S.Ct. 385, 91 L.Ed. 451 (1947)); Westchester Fire Ins. Co. v. Household Int'l. Inc., No.

05-1989, 167 Fed. Appx. 895, 899 (3d Cir. 2006) (noting that the Third Circuit “employs a liberal

discovery standard”); accord Mealy v. Ryan Envtl., Inc., 2008 WL 596814, at *1 (W.D. Pa. Mar. 4, 2008);

see also Wright, Miller & Marcus, Federal Practice & Procedure, Civil 2d § 2007 (“The rule does allow

broad scope to discovery and this has been well recognized by the courts.”). “Admissibility as

competent evidence is not the hallmark of discoverability; the discovery standard is less stringent—it

requires only a reasonable likelihood that the discovered information will bring about the production

of relevant evidence.” Neuberger & Scott v. Shapiro, 196 F.R.D. 286, 287 (E.D. Pa. 2000).

        2.      Venue and jurisdiction for this motion is proper in W.D. Pennsylvania.

        Under Rule 45 governing third-party subpoenas, Miller originally filed this motion in the

Western District of Pennsylvania where System One maintains its corporate headquarters. System

One’s objections to the subpoena did not dispute the propriety of this Court addressing this motion.

        3.      Miller’s Subpoena Is Within the Scope of Discovery.

        In the underlying FLSA collection action, SGT contends that, to the extent Miller is an

employee covered by the FLSA, System One is her employer. See Exhibit 3, The Steam Generating

Team’s Answer at *8, Second Defense; see also Exhibit 4, The Steam Generating Team’s Motion to

Extend Time to Conduct Mediation at ¶ 5. As such, SGT suggests a vertical relationship exists here:

it contracted with System One, who contracted with Miller. Employment status is not determined in

a vacuum, and any attempt to determine SGT’s authority over Miller demands an inquiry into the roles

and authority of the other entities in the chain of command, both over Miller and over each other.

        Nevertheless, rather than serving extensive document requests on the merits of this liability

issue (to which Miller would also be entitled), in the interest of reaching an efficient and expeditious

resolution of the underlying matter, Miller narrowly tailored her document requests to the identities

and damages of putative class members System One staffed to SGT. SGT averred that it is not in


                                                      3
          Case 2:20-mc-00234-RJC Document 1 Filed 02/17/20 Page 4 of 9



possession of significant documentation regarding Ms. Miller. See Exhibit 5, SGT’s Responses to

Plaintiff’s Requests for Production at ¶¶ 2, 21. To advance her case, and at the request of SGT, Miller

seeks to obtain this third-party discovery directly from System One, requesting pay and time records

for the putative class members System One staffed to SGT. This discovery is necessary to investigate

the claims of putative class members that System One provided to SGT – it does not concern System

One workers outside the scope of the underlying matter.

        This is precisely the type of information the Court ordered the parties to exchange prior to

mediating in good faith. See Exhibit 6, Order Granting SGT’s Motion to Extend Time to Conduct

Mediation (ECF No. 19). Furthermore, if the underlying matter does not resolve, the responses to

this subpoena are relevant to conditional certification as well as the merits of Miller and the putative

class members’ FLSA claims. See, e.g., Boes v. Applied Analysis Corp., No. 19-cv-00505, Doc. 30 (E.D.

Pa. July 23, 2019) (ordering discovery regarding the number of individuals paid straight time for

overtime, pay stubs, payroll records, time sheets, contracts, and offer letters regardless of operator or

managed service provider); Kolasa v. BOS Solutions, Inc., No. 17-cv-1087, 2018 WL 4047120, at *1 (W.D.

Pa. Mar. 8, 2018) (ordering the employer to produce the contact information, payroll reports, and

master service agreements with any third-party providers relating to all putative class members prior

to conditional certification); Larsen v. Edgemarc Energy Holdings, LLC, No. 2:18-cv-01221, Doc. 17

(W.D. Pa. Nov. 8, 2018).

        And there can be no doubt System One is well aware of this discovery’s relevance because this

Court previously ordered it to produce this exact information in preparation for mediation in a similar

FLSA collective action. See Hobbs v. System One Holdings, LLC, No. 2:18-cv-00181-CRE, Doc. 60 (W.D.

Pa. Feb. 5, 2019). Indeed, this is far from the first time that System One has unsuccessfully refused to

produce class data in response to a third-party subpoena in preparation for mediation. See, e.g., Hall v.

Dominion Energy, Inc., No. 318-cv-321, Doc. 78 (E.D. Va. Apr. 26, 2019). Just last year System One


                                                   4
             Case 2:20-mc-00234-RJC Document 1 Filed 02/17/20 Page 5 of 9



tried these same obstructionist tactics (even lodging the same objections), which the Eastern District

of Virginia unambiguously rejected. Id. (ordering System One to respond to plaintiff’s subpoena and

produce class data within 5 days). This Court should do the same.

        4.       The Court Should Compel System One to Produce the Necessary Class Data.

        In the underlying matter, the Court Ordered Miller and SGT to mediate and provide a status

report to the Court by March 31, 2020. See Ex. 6. But the parties cannot mediate in good faith without

the class data which only System One possesses. The subpoena to System One sought only this

relevant and necessary data. It is narrowly tailored to a subset of System One worker—the employees

it staffed to SGT paid straight time for overtime.

        There is, clearly, some tension between SGT and System One on these matters. SGT alleged

System One retained control, namely supervision, over Miller, and those similarly situated. However,

System One failed to produce a single document regarding putative class members, and any purported

tension is no excuse. Importantly, System One does not deny it possesses the requested documents,

see Ex. 2, it just refuses to produce them. In response to the subpoena, System One only produced

documents related to Miller, and did not produce any documents with respect to putative class

members. This is simply not enough to determine the necessary information to evaluate the putative

class members’ damages.

        These requests are relevant and proportional to the needs of the underlying FLSA action. It is

clear that, under the FLSA and Pennsylvania authority, “[i]t is the duty of the employer to keep proper

records of wages and hours worked, and when the employer has kept proper and accurate records,

the employee may easily satisfy her burden of proof by securing those records through discovery.”

Bettger v. Crossmark, Inc., 2014 WL 2738536, at *8 (M.D. Pa. June 17, 2014), citing Anderson v. Mt. Clemens

Pottery Co., 328 U.S. 680, 687 (1946), superseded by statute on other grounds as stated in Sandifer v. U.S. Steel

Corp, 134 S.Ct. 870 (2014); see also 29 U.S.C. § 211(c) (“[e]very employer … shall make, keep, and


                                                       5
            Case 2:20-mc-00234-RJC Document 1 Filed 02/17/20 Page 6 of 9



preserve such records of the persons employed by him and of the wages, hours, and other conditions

and practices maintained by him”); Solis v. Time Warner Cable San Antonio, L.P., No. 10-CA-0231-XR,

2010 WL 2756800, at *3 (W.D. Tex. July 13, 2010). Request Nos. 1, 2, 3, and 5 pertain directly to the

hours worked and compensation of putative class members. The parties can simply not proceed

without this basic FLSA discovery.

       Request Nos. 6 and 7 are also relevant and proportional to the needs of the case. These

requests seek information related to the hiring process. Miller seeks documents reflecting System

One’s process for filling positions for its work for SGT. These provide evidence of control and

employer status under the economic realities test—a central dispute in this FLSA collective action.

Specifically, Miller seeks information related to the hiring process and internal human-resources

documentation that were kept on employees, consultants, or temporary workers, including personnel

files. At this time, System One has not produced any information related to the hiring process. This

information is critical to the determination of whether SGT controlled Miller and these workers and

will show the extent of and authority for hiring and firing workers on this project. There can be no

doubt such information is relevant and proportional to this FLSA collective action.

       5.      The Court Should Strike System One’s Unsubstantiated, Boilerplate
               Objections.

       System One has objected to these requests as overly broad, unduly burdensome, not relevant

to the claims or defenses of the underlying matter, and not proportional to the needs of the case. Ex.

2. “[S]imply objecting to requests as ‘overly broad, burdensome, oppressive and irrelevant,’ without

showing ‘specifically how each [request] is not relevant or how each question is overly broad,

burdensome, or oppressive,’ is inadequate to ‘voice a successful objection.” Ceuric v. Tier One, LLC,

325 F.R.D. 558, 560 (W.D. Pa. 2018) (quoting Heller v. City of Dallas, 303 F.R.D. 466, 483 (N.D. Tex.

2014)). “[T]he use of boilerplate objections is a disfavored practice and boilerplate objections should

not be used for the purposes of delaying responses to legitimate requests while evaluating a potential
                                                  6
           Case 2:20-mc-00234-RJC Document 1 Filed 02/17/20 Page 7 of 9



privilege or to forestall the filing of a motion to compel by the opposing party.” Fuhs v. McLachlan

Drilling Co., No. 16-376, 2018 WL 5312760, at *22 (W.D. Pa. Oct. 26, 2018).

        Miller’s requests for documents regarding workers that SGT sourced to System One are

necessarily limited in scope by the specificity of the proposed class in the underlying matter and thus

fall well within the “broad scope of discovery.” Pacitti v. Macy's, 193 F.3d 766, 777–78 (3d Cir. 1999).

Further, System One’s baseless claims that producing the requested discovery would be unduly

burdensome are simply histrionic. This information sought is easy to both access and produce. For

example, if System One has even the most basic payroll software, it would be printable in less than 10

clicks. See https://quickbooks.intuit.com/learn-support/en-us/payroll-information/print-payroll-

reports/00/370826. The Court should reject System One’s theatrics and obstructionist tactics and

strike System One’s boilerplate objections.2

C.      CONCLUSION.

        Miller requests the Court grant its motion, order System One to fully respond to the Subpoena

requests specified above, and grant Miller all other just relief.

Dated: February 17, 2020




2 Moreover, Miller cannot tell whether or what System One is withholding related to the requests because it
failed to provide any kind of withholding statement or privilege log. Again, this alone should be enough to
strike System One’s objections.

                                                     7
Case 2:20-mc-00234-RJC Document 1 Filed 02/17/20 Page 8 of 9



                                 Respectfully submitted,

                                 /s/ Andrew W. Dunlap_____________
                                    Andrew W. Dunlap
                                    Texas State Bar No. 24078444
                                    Taylor A. Jones*
                                    Texas State Bar No. 24107823
                                 JOSEPHSON DUNLAP LAW FIRM
                                 11 Greenway Plaza, Suite 3050
                                 Houston, Texas 77046
                                 Tel: (713) 352-1100
                                 Fax: (713) 352-3300
                                 adunlap@mybackwages.com
                                 tjones@mybackwages.com
                                 *Motions for Pro Hac Admission Granted

                                 AND

                                 Richard J. (Rex) Burch
                                 Texas State Bar No. 24001807
                                 BRUCKNER BURCH PLLC
                                 8 Greenway Plaza, Suite 1500
                                 Houston, Texas 77046
                                 Tel: (713) 877-8788
                                 Fax: (713) 877-8065
                                 rburch@brucknerburch.com

                                 AND

                                 Christopher Strianese, NC Bar No. 46918
                                 Tamara Huckert, NC Bar No. 35348
                                 STRIANESE HUCKERT LLP
                                 3501 Monroe Rd.
                                 Charlotte, NC 28205
                                 Tel: 704-966-2101
                                 chris@strilaw.com
                                 tamara@strilaw.com

                                 ATTORNEYS FOR THE PLAINTIFFS




                             8
          Case 2:20-mc-00234-RJC Document 1 Filed 02/17/20 Page 9 of 9



                                 CERTIFICATE OF SERVICE

        This is to certify that on February 17, 2020 a true and correct copy of the foregoing document
has been served on all counsel of record via the Electronic Case Filing system. Undersigned Counsel
also served a true and correct copy of the foregoing document on all counsel of record as follows:

       System One Holding, LLC
       c/o Kurt A. Miller
       Clark Hill PLC
       One Oxford Centre
       301 Grant Street, 14th Floor
       Pittsburgh, PA 15219
       kmiller@clarkhill.com

       Steam Generating Team, LLC
       c/o Joshua R. Adams
       John W. Sulau
       Chase T. Samples
       William Stukenberg
       Jackson Lewis
       joshua.adams@jacksonlewis.com
       john.sulau@jacksonlewis.com
       chase.samples@jacksonlewis.com
       william.stukenberg@jacksonlewis.com

                                               /s/ Andrew W. Dunlap
                                               Andrew W. Dunlap




                                                  9
